Citation Nr: 0106541	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-42 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a higher initial evaluation for major 
depressive disorder, currently rated 50 percent disabling.

2.  Entitlement to a higher initial evaluation for 
hypertension currently rated 10 percent disabling.

3.  Entitlement to a higher initial evaluation for a right 
knee scar residual of a chemical burn, currently rated 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1992 to 
October 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
granted the veteran's claims of service connection for a 
major depressive disorder, hypertension, and a right knee 
scar and rated these disorders as 30 percent, 10 percent, and 
noncompensably disabling respectively.  The disability 
evaluation for the veteran's psychiatric disorder was 
thereafter increased from 30 percent to 50 percent by a May 
1997 rating decision pursuant to a hearing officer decision 
that same month.

Subsequent to its preparation of the most recent Supplemental 
Statement of the Case (SSOC) in March 2000, the RO received a 
copy of a July 2000 report prepared by the service department 
relating to the veteran's psychiatric disability, which was 
forwarded to the Board in February 2001.  The report also 
contains findings pertinent to the veteran's hypertension 
claim; however, there are no complaints or findings relevant 
to the veteran's scar claim.  To date, this evidence has not 
been considered by the RO and there is no waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).  However, 
in light of the following decision, in which the Board finds 
that the veteran's service-connected psychiatric disability 
warrants a total schedular rating since the date of service 
connection, and because the report is not pertinent to the 
veteran's scar claim, these issues, unlike the veteran's 
hypertension claim, will not be remanded for initial RO 
consideration of the July 2000 report.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed her claim for 
service connection, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  Although the veteran has been diagnosed as having several 
different psychiatric disorders, the medical evidence shows 
that the veteran's service-connected psychiatric disability 
is best characterized as both major depressive disorder and 
paranoid schizophrenia; the preponderance of the evidence 
further shows that due to her service-connected psychiatric 
impairment, the veteran is unemployable.

4.  The veteran's right knee scar is not productive of any 
functional impairment nor is it demonstrated to be painful 
and tender or malnourished; the scar does not approximate one 
square foot in area.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 100 percent 
evaluation for service-connected psychiatric disability, 
effective October 26, 1995, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.16(c), 4.125(b), 4.126, 4.130, 4.132, Diagnostic 
Codes 9203, 9411 (1996 & 2000).

2.  The schedular criteria for a right knee scar, residuals 
of a chemical burn, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118 and Part 4, Codes 7802, 
7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that it is satisfied that all 
relevant facts have been properly developed with respect the 
veteran's claims and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __(2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  

A.  Higher Evaluation for Psychiatric Disability

Factual Background

Service medical records reveal the veteran was evaluated and 
treated in service for depression and adjustment problems 
following a history of decreased mental concentration and 
worsening work performance.  She was hospitalized in March 
1995 and after a period of observation, evaluation, and 
treatment severe major depressive disorder, single episode, 
was diagnosed.  It was noted that her symptoms included 
depressed mood, anhedonia, social withdrawal, insomnia, 
decreased appetite, weight loss, impaired concentration, low 
self-esteem, fatigue, intermittent suicidal ideation and 
progressive occupational and social dysfunctioning.  She was 
assessed by a medical board to be unable to perform further 
military service and service discharge was recommended.  The 
veteran's Global Assessment of Functioning (GAF) score was 
estimated to be 40, with 60 being the highest in the last 
year.

When initially examined by VA in April 1996 the veteran 
complained of having difficulty sleeping, even with 
medication.  She said that she over-eats when upset and that 
she was worried about her future.  On objective examination 
it was observed that the veteran looked her age and was 
casually dressed.  She was tense and at times irritable.  She 
gave relevant answers and was coherent.  There were no frank 
psychotic symptoms elicited.  Affect was depressed.  She was 
oriented but exhibited some memory problems.  Insight and 
judgment were fair.  Major depressive disorder, nonpsychotic 
was the diagnosis.  The veteran's GAF score was estimated as 
60.

Service connection for major depressive disorder was 
established by an RO rating action dated in June 1996 and 
this disorder was rated 30 percent disabling under Diagnostic 
Code 9405 of VA's Schedule for Rating Disabilities (Rating 
Schedule), effective October 26, 1995.  

During a VA psychiatric examination in March 1997 the veteran 
reported that she has been under treatment for depression for 
the past several months with a VA physician.  She said that 
she has been sleeping poorly but now sleeps better and is 
being treated with Trazodone and Risperdal.  She complained 
of fatigue and lack of motivation and reported experiencing 
chronic crying spells.  She said that she lives alone, that 
she saw her mother from time to time and had a few friends.  
She stated that most days she stays in the house and just 
sits and, at times, watches television.  She reported few 
external activities to attract her attention.  Mental status 
examination revealed a plaintive-sounding individual who was 
casually but neatly dressed.  Her mood was depressed and her 
face was "sad-looking."  Her ideation was very pessimistic 
and negative.  She seemed to feel that her life was not going 
anywhere.  She had a lack of self-esteem and a somewhat 
pessimistic view of the future.  She was not psychotic, 
denied hearing voices or having any psychotic ideation.  Her 
speech was clear and coherent.  She was oriented in all three 
spheres.  There were no signs of obvious suicidal or 
homicidal ideation.  She was noted to be cognitively intact 
and probably of average intelligence.  Major depression with 
moderate degree of severity was diagnosed.  The veteran's GAF 
score was reported to be "about 50."  

At a personal hearing on appeal in October 1996 the veteran 
described the onset of her psychiatric problems in service 
and the evaluation and treatment she received therein as well 
as subsequent to service.  She said she had not worked since 
she left the service and had not attempted to find work.  She 
testified that she attempted to obtain VA vocational 
rehabilitation training but that a VA counseling psychologist 
found that such training was at present medically infeasible 
due to her service-connected psychiatric condition.  She said 
that she has become increasingly isolated and while she had 
occasional contact with her family members she was not close 
to her immediate family.  

VA outpatient treatment records, compiled between February 
1995 and October 1998 and received in February 1997 and 
October 1998, show evaluation and treatment provided to the 
veteran for major depression during this period at a VA 
mental health clinic.  A progress note dated in January 1998 
notes that the veteran has been coming to the mental health 
clinic since 1995 and that initially she was quite irritable 
and guarded with paranoid features.  It was added that with 
supportive structure she has become much more pleasant and 
compliant with her appointments although she continues to 
have no insight.  There were no overt psychotic symptoms 
although she was noted to become easily overwhelmed and 
defensive.  In July 1998 the veteran presented because she 
was having difficulty with a school being offered through VA 
vocational rehabilitation training.  She said that she had 
difficulty concentrating and poor memory.  It was observed 
that the stress of school was leading to decompensation.  She 
was provided a letter to support her need to drop out of 
vocational rehabilitation training.  When seen in October 
1998 it was recorded that she was continuing to cope 
adequately with no signs of psychiatric decompensation.  
There were no psychoses or suicidal or homicidal ideations.  

On a VA psychiatric examination in October 1998 the veteran 
reported that she has not had a steady job since service and 
had been in an Upward Bound Community College Program but had 
recently dropped out of school.  She complained of difficulty 
sleeping, even with medication.  She said she could not 
relate to people and often gets irritable.  She said she is 
isolated, stays to herself and has no friends.  She added 
that she feels depressed and at times thinks of suicide.  The 
examiner observed that the veteran looked her age and was 
casually dressed.  She showed some psychomotor retardation.  
She gave few relevant answers but was markedly evasive and 
vague.  She denied hallucinations and no persecutions were 
elicited.  Her affect was moderately depressed.  Insight and 
judgment were marginal.  She was oriented and memory was 
intact.  Schizo-affective disorder, depression, maturation of 
service-connected dysthymic disorder was diagnosed.  GAF 
equaled 50.  

In a statement dated in April 1999 the veteran's VA treating 
psychiatrist opined that the veteran was unemployable at this 
time due to her service-connected psychiatric disability.  

On a VA psychiatric examination in September 1999 the veteran 
was reported to present with vague complaints of a depressive 
nature.  She said that she could not do a job or complete any 
given task and feels people are rejecting her.  She said she 
cannot relate to people, wanted to go to school for upward 
mobility, had no self-confidence and low self-esteem.  She 
reported no close friendships or steady recreation.  On 
objective examination the veteran was observed to look her 
age and to be casually dressed.  She gave relevant but vague 
and short answers.  She was coherent and there were no 
hallucinations or persecutions elicited.  Her affect was 
moderately depressed.  Insight and judgment were fair.  She 
was oriented, but unable to concentrate and forgetful.  
Dysthymic disorder was diagnosed.  Her GAF was reported to 
equal 50.  

Finally, as noted in the introduction, in February 2001, the 
Board received a copy of a pertinent service department 
report concerning the nature and severity of the veteran's 
psychiatric impairment.  The report, prepared by a physical 
evaluation board, shows that the veteran's psychiatric 
disability, initially diagnosed as major depressive disorder, 
has now been recharacterized as paranoid type schizophrenia.  
In this regard, the Board observes that following the 
diagnosis of major depressive disorder, the service 
department assigned the code 9203, which relates to paranoid 
schizophrenia, indicating that it concluded that was her 
service-connected psychiatric disability.  The report states 
that, due to her psychiatric impairment, the veteran was 
found unfit for further service and she was transferred from 
the temporary disability retirement list to permanent 
disability retirement.  According to the report, her private 
physician, Dr. Choi, initially diagnosed her as having 
paranoid schizophrenia in 1996 on the basis of her paranoid 
delusions, disorganized speech and negative symptoms.  
Subsequent to diagnosing the veteran as having paranoid 
schizophrenia, the examiners estimated her GAF score as 50 
and indicated that it was approximately 50 to 60 during the 
prior year.  In addition, the examiners opined that the 
veteran had a chronic psychotic disorder and that she was 
unemployable due to her psychiatric illness.

Analysis 

As a preliminary matter, the Board notes that the veteran's 
service-connected psychiatric disorder has been characterized 
as major depressive disorder and is rated as 50 percent 
disabling since October 26, 1995.  The Board notes, however, 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Further, 
regulations provide that if the diagnosis of a mental 
disorder is changed, VA shall determine whether the new 
diagnosis represents a progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.  See 38 C.F.R. § 4.125(b).

Based on a careful review of the record, the Board determines 
that the evidence shows that the veteran suffers from both 
major depressive disorder and paranoid schizophrenia and that 
each of the disabilities are related to her period of 
service.  In this regard, with respect to the latter 
disability, the Board notes that the evidence shows that 
paranoid schizophrenia was diagnosed within one year of her 
separation from active duty, and as such presumptive service 
connection is warranted.  See 38 C.F.R. § 3.307, 3.309.  In 
light of the foregoing, and because regulations require that 
when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected 
psychiatric disability, here major depressive disorder, from 
any other diagnosed psychiatric disorder, here paranoid 
schizophrenia, VA must consider all psychiatric symptoms in 
the adjudication of the claim.  See Mittleider v. West, 11 
Vet. App. 181 (1998).

Disability evaluations are determined by the application of a 
schedule for ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate disability codes identify the 
various disabilities.  In evaluating the veteran's claim for 
an increased evaluation for her service-connected psychiatric 
disorder, the Board has taken into consideration the most 
recent medical findings in light of the applicable provisions 
of the rating schedule as well as the history of this 
disorder.  We have additionally noted the veteran's 
contentions that this disorder is more severe than currently 
evaluated by VA.  Further, when there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

At the onset, the Board notes that the rating criteria used 
to determine the severity of psychiatric disorders were 
amended on November 7, 1996, during the pendency of the 
veteran's current appeal.  In determining which version of 
the regulations to apply to the facts of this case, the Board 
notes that the United States Court of Appeals for Veterans' 
Claims (Court) has held that, where the laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
be applied--unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do so and the Secretary 
has.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  Accordingly, the version most 
favorable to the appellant will control.

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability for the mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2000).

The veteran currently has a 50 percent rating for major 
depressive disorder.  Prior to November 7, 1996, a 50 percent 
rating was warranted for major depressive disorder when the 
ability to establish and maintain effective or favorable 
relationships was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the claimant's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; either 
with total incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (effective prior to November 7, 1996).  

The Court held in Johnson v. Brown, 7 Vet. App. 95 (1994) 
that a veteran need only satisfy any one of the three 
independent criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9405 to receive a 100 percent schedular rating.

In addition, under the former regulation, a 50 percent 
evaluation for paranoid schizophrenia required considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was warranted when the psychoneurotic 
symptoms were of such severity that they were productive of 
severe social and industrial adaptability.  A 100 percent 
evaluation required active psychotic manifestations that were 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203.

Effective November 7, 1996, a 50 percent rating is warranted 
for both major depressive disorder and paranoid schizophrenia 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumlocutory or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriate and 
ineffectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment and 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory less for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Diagnostic Code 9405 (effective 
November 7, 1996).  

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
Edition of The American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), that 
findings on the examination report must support the 
diagnosis, and that, if these requirements are not met, the 
rating agency must return the report to the examiner.  
38 C.F.R. § 4.125(a).  The frequency, severity, and duration 
of psychiatric symptoms must be considered as well as the 
length of, and the veteran's ability to adjust during periods 
of remission.  The evaluation assigned must be based on all 
the evidence of record that bears on occupational and social 
impairment and not merely on the examiner's assessment of the 
level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  Finally, the extent of social 
impairment must be considered but the evaluation may not be 
based solely on social impairment.  38 C.F.R. § 4.126(b).  

Following a careful review of the evidence, the Board finds 
that the current severity of the veteran's psychiatric 
disability warrants a 100 percent evaluation under both the 
former and the revised criteria.  In reaching this 
determination, the Board observes that prior to her discharge 
from active duty, an in-service examiner estimated her GAF 
score as 40.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM-IV), a GAF 
score of 40 reflects an inability to keep a job.  Further, 
the March 1997 VA examination report indicates that her GAF 
score was estimated as 50, which also reflects that the 
examiner concluded that the disability was productive of 
serious symptoms, which pursuant to the DSM indicates that, 
due to her psychiatric impairment, she had no friends and 
being unable to keep a job.  Moreover, in an April 1999 
report, the veteran's private examiner indicated that she was 
unemployable due to her service-connected psychiatric 
disability.  In addition, the examiner who conducted the 
September 1999 VA psychiatric examination assigned a GAF 
score of 50, which as noted above is consistent with a rating 
of total industrial impairment.  Moreover, the most recent 
evidence, prepared by the service department, indicates that 
due to her psychiatric disability, the diagnosis of which was 
apparently changed from major depressive disorder to paranoid 
schizophrenia, the veteran was unemployable.  In this regard, 
the Board observes that a January 1998 VA progress note 
reflects that she presented with paranoid features since 
1995.  In light of the foregoing, and resolving all 
reasonable doubt in her favor, the Board concludes that 
entitlement to an initial 100 percent rating for psychiatric 
disability is warranted.

B.  Higher Evaluation for a Right Knee Scar

Factual Background

Service medical records show that the veteran sustained a 
chemical burn on her right knee after coming in contact with 
a floor polish remover in February 1995.  Physical 
examination of the knee at that time showed a small area of 
blister formation with superficial ulceration approximately 
1.5 centimeter by 3 centimeter on the lateral right knee.  
There was no erythema, pus, warmth or induration.  
Neurovascular status was intact.  Her wound was cleaned and 
irrigated with sterile water and a dressing was applied.  
Right knee chemical burn was the diagnostic impression.  

On VA examination in March 1996 the veteran reported that she 
had a chemical burn to her skin on the right knee.  Physical 
examination of the right knee revealed a 3- by 2-centimeter 
well-healed scar on the lateral aspect of the patella.  The 
knee was nonswollen and nontender.  The patella was mobile.  
Residual of a chemical burn to the skin of the right knee was 
the diagnostic impression.  

Service connection for scar, residual chemical burn, right 
knee was established by the RO rating action in June 1996.  
This disorder was rated noncompensably disabling under 
Diagnostic Code 7805 of the Rating Schedule.  

When examined by VA in March 1997 the examiner noted a smooth 
surface nontender scar of the anterolateral right knee skin.  
The scar was ovoid measuring 3 1/2 centimeters in the long 
length and 1 centimeter in width at its base and 
2 centimeters in width at its apex.  The scar was not fixed 
to underlying structures and had absolutely no effect on the 
motion of the knee.  

At her personal hearing in October 1996 the veteran testified 
that her right knee scar was painful and tender.  

On VA examinations in October 1998 and September 1999 the 
veteran's VA examiner stated that physical examination of the 
veteran's right knee scar revealed findings similar to those 
noted on VA examination in March 1997.  

Finally, as noted above, in February 2001, the Board received 
evidence unaccompanied by a waiver of RO consideration.  A 
review of the evidence shows, however, that it is negative 
for either complaints or findings pertinent to the veteran's 
scar claim.

Analysis

The schedular criteria calls for a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration or poorly nourished with repeated ulcerations.  
Furthermore, a rating may be assigned when such scars produce 
limitation of function of the body part, which they affect.  
38 C.F.R. Part 4, Codes 7803, 7804, 7805.  

Recent clinical findings fail to provide a basis for a 
compensable rating for the right knee scar.  The veteran's 
right knee scar was described on VA examination in March 1997 
as nontender, nonadherent and to have absolutely no effect on 
movement of the right knee.  Subsequent VA examination failed 
to contradict these findings.  In essence, there is no 
objective evidence that indicates that the scar is 
predominantly other than asymptomatic.  

Lastly, we note that under Diagnostic Code 7802 a 10 percent 
evaluation is warranted for second degree burn scars areas 
approximately one square foot (0.1 meter square).  The 
veteran's burn scar has been described on VA examination as 
3 1/2 centimeters long and 1 centimeter wide at the base and 
2 centimeters wide at its apex.  Such findings do not 
approximate an area one square foot.  Consequently, 
consideration of Diagnostic Code 7802 on an alternative basis 
does not provide for a compensable rating for the service-
connected right knee scar.  Accordingly, the claim for a 
compensable rating is without merit.  

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.  
Rather, the preponderance of the evidence is against the 
claim.  The Board has also considered whether the veteran is 
entitled to a staged rating for her service-connected scar as 
described by the Court in Fenderson v. West, 12 Vet. App. 119 
(1994).  However, inasmuch as the evaluation assigned 
represents the greatest degree of impairment since the date 
of the grant of service connection, and because the condition 
appears to have been stable since the date of claim, "staged 
rating" is unnecessary.  See Fenderson, 12 Vet. App. at 126.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 100 percent rating for 
psychiatric disability, consisting of major depressive 
disorder and paranoid schizophrenia, effective October 26, 
1995, is granted.

A higher initial (compensable) evaluation for a right knee 
scar residual of a chemical burn is denied.


REMAND

As noted above, evidence pertinent to the veteran's claim of 
entitlement to a higher initial rating for her service-
connected hypertension has been received.  As such, this 
issue must be referred to the RO for review and disposition, 
including furnishing the veteran with a Supplemental 
Statement of the Case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(2000).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should consider the additional 
evidence placed in the claims file 
following the RO's issuance of the March 
2000 Supplemental Statement of the Case.  

2.  Thereafter, the RO should again 
review the claim of entitlement to a 
higher initial rating for the veteran's 
service-connected hypertension.  If the 
determination remains adverse to the 
veteran, she and her appointed 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The veteran intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 



